Citation Nr: 0323560	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left index finger disorder and, if so, whether the claim 
should be granted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel



INTRODUCTION

The veteran served on active military duty from February 1969 
to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by 
Department of Veterans Affairs (VA), Regional Office in New 
York, New York (RO), in which the RO determined that new and 
material evidence adequate to reopen the veteran's claim of 
entitlement to service connection for a left index finger 
disorder had not been submitted.

The veteran provided oral testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
February 2003, a transcript of which has been associated with 
the claims file.


FINDINGS OF FACT

1.  In April 1972 the RO denied the veteran's claim of 
entitlement to service connection for a left index finger 
disorder, and that decision, not having been appealed within 
one year of the notice thereof, is final.

2.  Evidence submitted since the Board's April 1972 decision 
bears directly and substantially upon the claim of 
entitlement to service connection for a left index finger 
disorder; it is not cumulative of previously submitted 
evidence; and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  Evidence submitted since the final April 1972 
determination wherein the RO denied service connection for a 
left index finger disorder is new and material; thus, the 
veteran's claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO denied the veteran's claim of entitlement to service 
connection for a left index finger disorder in April 1972.  
He was so notified by letter in May 1972, and was advised 
that he could initiate an appeal within one year.  He did not 
appeal.  In November 1974, he filed a new claim for 
compensation based upon his left index finger disability, and 
was advised by letter later that month that he was required 
by law to submit new and material evidence in order to reopen 
his claim.  His next contact with VA was in 2001, when he 
filed the current request for reopening of his claim.

Review of the evidence of record at the time of the 1972 RO 
determination reveals that the Report of Medical History 
accompanying the service entrance examination was silent for 
any pertinent abnormality or complaint by the veteran.  
However, upon clinical evaluation by an examiner at that 
time, the Report of Medical Examination noted scarring on the 
ventral surface of the left wrist.

According to the service medical resords (SMRs), the veteran 
was seen in service by a physician at the 43rd Surgical 
Hospital, while on active duty in August 1970.  He had been 
referred from the Battalion Aid Station concerning an old 
injury to the left index finger, with questionable 
neurological damage.  It was noted that he had been stabbed 
between the left index finger and the middle finger "1 yr 
ago", and presented with loss of function on flexion of the 
left index finger.  It was further noted that he appeared to 
have atrophy of the muscles of the finger, and he wished to 
know whether there was anything that could be done to improve 
function.  The veteran was referred for consultation by 
another physician, who reiterated the history of a laceration 
at the base of the left index finger one year before.  The 
examiner reported that the patient was left-hand dominant and 
had no active flexion of the PIP (proximal interphalangeal) 
or DIP (distal interphalangeal) joints.  Sensation was 
intact.  The diagnosis was laceration of the FDS (flexor 
digitorum superficialis) and FDP (flexor digitorum profundus) 
of the left index finger, old, EPTS (existed prior to 
service).

An October 1970 medical report of the orthopedic clinic of 
the 121st Evacuation Hospital shows the veteran was seen and 
it was observed that he had sustained a knife injury at the 
base of his left index finger, one year before induction into 
service.  He reported that the wound was sutured at the time, 
and he was told that the finger would be "ok".  He stated 
that, since he entered service, he had gradually lost the 
ability to flex that finger.  The clinical impression was 
laceration of FDP and FDS tendons of the left index finger, 
EPTS.  He was referred for evaluation of his "old injury" 
by testing of the muscle-tendinous unit for integrity under 
electrical stimulation.  The test results showed that no 
flexor pull-through was evident with either AC or DC 
electricity applied.  There was a flexion response at the MP 
joint only.

In a later report in October by the 43rd Surgical Hospital, 
it was noted that the veteran had continued to insist that 
his index finger needed to be operated on due to a laceration 
of his flexor tendon.  His only treatment in the remainder of 
his SMRs was for genitourinary issues.

In his November 1970 Report of Medical Examination, there was 
no mention of a disorder of any kind of the left index 
finger.  Clinical evaluation of the upper extremities and 
other parts of the musculoskeletal system were reported to be 
normal.  However, on his Report of Medical History the 
veteran checked a box indicating that he had had bone, joint, 
or other deformity, and the reviewing physician noted the 
history of laceration of the extensor tendon of the left hand 
"one year ago", not repaired.

In February 1972 the veteran filed a formal claim of 
entitlement to service connection for a left index finger 
disorder.  He indicated that he had no flexibility between 
the PIP and DIP of the left index finger.

In April 1972 a VA examination was conducted.  At the time of 
the examination, it was noted by the examining orthopedic 
physician that he had suffered a lacerated index finger of 
the left hand in 1968.  The veteran further reported that he 
was told by a Major in the United States Army around October 
1970 that he had gradually lost the ability to move his 
finger due to a laceration of the extensor tendon of the 
second finger.  Further, he indicated that the Major stated 
that that had made him (the veteran) unfit for the Army.  The 
veteran stated that he was then sent to the 121st Evacuation 
Hospital to see another doctor who was to repair the finger, 
but it was never repaired.  On examination, the diagnosis was 
flexor paresis of the left index finger.  

In April 1972 the RO denied the veteran's claim of 
entitlement to service connection for a left index finger 
disorder.  The RO found that the stabbing injury had pre-
existed service.  The RO further found that there was no 
evidence of a superimposed injury in service, and the gradual 
increase in the disability could have only been attributed to 
the normal progression of the condition.  The veteran did not 
appeal that decision and it became final.

The evidence of record since the April 1972 final 
determination consists of duplicate service medical records 
submitted by the veteran.

In addition, in his substantive appeal he asserted that the 
disability of his left finger was not present during basic 
training.  He stated that, if the injury had been present, he 
would have been unable to fire a weapon because the second 
finger of his left hand is his trigger finger.  He further 
asserted that, when he was examined by a Major, who was a 
surgeon at the 43rd Surgical Hospital in Korea, he was told 
that the injury to his finger rendered him unfit for service.

In February 2003 the veteran proffered testimony before the 
undersigned Veterans Law Judge.  He testified that, while on 
active duty, he was a 76Y40, supply specialist.  He stated 
that he had overseas duty in Korea.  Hearing Transcript 
(Tr.), p. 4.  He also stated that he did not have a knife 
injury  to his left index finger in 1968, before service.  He 
subsequently reported that there was no injury that caused 
the laceration.  He stated that he injured it in the 
barracks.  He had cut it and did not think it was really bad 
until the Major had told him that he had gradually lost the 
ability to move it.  Tr., p. 5.  He reported that when he 
entered the Army he qualified with the M-16 rifle that he 
fired using the trigger finger of his left hand.  Tr., p. 6.  
He testified that during basic training and advanced 
individual training he was able to do things that required 
the use of his left hand, but, when he got to Korea he began 
to have difficulty with the hand.  He could not bend it 
properly and it had started to get stiff.  Tr., p. 7.  He 
stated that after service, in 1972, he had had a tendon 
graft.  He stated that he had not seen any doctors about his 
hand before he entered the Army.  Tr., pp. 8-9.  He testified 
that he was treated for his left finger at the 121st 
Evacuation Hospital, the 1st Battalion Aide Station and the 
43rd Surgical Hospital.  Tr., pp. 10-11.  At the "121st Evac" 
his finger was tested to see if it would bend.  Tr., p. 12.  
A Major looked at it when he went to the 43rd Surgical, but 
no surgery was performed before his (the veteran's) discharge 
from service.  Tr., p. 13.  He said an operation was 
performed on his left hand in 1972 at the Brooklyn VA Medical 
Center.  Tr., pp. 14-15.  

II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act of 
2000 (VCAA)

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  By virtue of the SOC issued in 
October 2002 and the SSOC issued in December 2002, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In this regard, the Board notes the November 2001 letter in 
which the RO advised the veteran of what information or 
evidence was necessary when there has been a request for 
"new and material" evidence.  The veteran was informed that 
he must submit evidence that has not previously been 
submitted ("new") and evidence that is pertinent to the 
issue and not merely cumulative of the evidence already of 
record ("material").  In addition he was advised of what 
the evidence must show to establish entitlement to service 
connection.  He was also advised of his responsibility in 
obtaining such evidence.  See Quartuccio, supra, see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In view of the foregoing, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Furthermore, as noted in the 
findings above, the veteran has submitted new and material 
evidence.


B.  Discussion

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2002).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the U.S. Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
left index finger disorder.  It does appear clear that the 
veteran sustained a knife injury to his hand before he 
entered active duty in February 1969.  He asserts, however, 
that the condition did not trouble him until after he had 
completed his basic training.  Since the April 1972 final 
determination, the veteran proffered testimony at a Travel 
Board hearing held in February 2003.  He testified that he 
was able to use his left trigger finger during his early 
training in the service, but by the time he got to Korea he 
had difficulty with his left hand.  He stated that the doctor 
told him, while in service, that the loss of function in his 
left hand had been gradual.  He reported that he underwent a 
tendon graft of the left hand after service, in 1972, at a VA 
medical facility.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus, supra.  
The Board finds that such testimony by the veteran is new 
evidence, which bears directly on the question of whether 
this evidence provides a more complete picture of his 
disorder and whether an alleged pre-service injury underwent 
an increase in severity during service.  Such evidence bears 
directly and substantially upon the specific matter under 
consideration.  The Board concludes that, under the liberal 
approach suggested by judicial precedent and the VCAA, this 
evidence is so significant as to warrant consideration of the 
merits of the claim on appeal.  See Hodge, supra.  Thus, this 
evidence is new and material so as to reopen the veteran's 
claim of entitlement to service connection for a left index 
finger disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  38 U.S.C. § 5103A (West 
2002).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record, in order to meet the duty to assist and comply with 
applicable regulatory criteria.



ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
left index finger disorder, the appeal is, to the extent of 
reopening the claim, granted.


REMAND

As noted above, the VCAA modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board had determined that additional 
evidentiary development is warranted prior to consideration 
of this case.  

At his February 2003 hearing, the veteran said he was told 
that his left index finger gradually lost its functional 
ability and, approximately two years after service, a tendon 
graft was performed on his left hand at the Brooklyn VA 
Medical Center.  However, the treatment records from the 
Brooklyn VA Medical Center are not in the claims file, and 
the Board believes that those records should be obtained.  

In addition, the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time, particularly in view of the Federal Circuit's decision 
in Disabled American Veterans, et. al., v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
invited to submit any additional evidence he 
may have in support of his claim.

2.  The RO should contact the Brooklyn VA 
Medical Center in New York, and request all 
clinical and hospital records and test 
results regarding the veteran's treatment for 
a left index finger during 1972.   

3.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

4.  The RO should schedule the veteran for a 
VA orthopedic examination to determine the 
nature and etiology of his claimed left index 
finger disorder.  The claims file should be 
made available to the examiner and the report 
should indicate whether the veteran's medical 
records, and this remand decision, were 
reviewed.

The examiner should conduct an examination of 
the veteran's left index finger and provide a 
diagnosis of any pertinent pathology found.

As to any left index finger disorder found, 
the examiner is requested to provide an 
opinion to include whether it is at least as 
likely as not (i.e., at least a 50-50-
probability) that any currently diagnosed 
disorder had its origin during service, pre-
existed service and was aggravated (i.e., 
permanently worsened) during service, or is 
otherwise related to service, or whether such 
an etiology, aggravation, or other such 
relationship is unlikely (i.e., less than a 
50-50 probability).  A complete rationale 
should be provided for all opinions offered.  

If it is determined that a left index finger 
disorder existed prior to service, the 
examiner should also determine whether the 
pre-existing left index finger disorder 
increased in severity during service, or 
whether any such increase in severity was 
clearly and unmistakably due to natural 
progression of the left index finger 
disorder.

5.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

6.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for a left index finger disorder.  If the 
benefits sought on appeal remain denied, the 
appellant should be provided with a statement 
of the case (SOC).  The SOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


